Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
15, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01079-CV

       KELLY ETHREDGE AND DONALD ETHREDGE, Appellants

                                        V.

                        EUGENE MADISON, Appellee

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1119326


                 MEMORANDUM                       OPINION

      This is an appeal from a judgment signed December 11, 2018. On January 8,
2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant